Citation Nr: 1131473	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2004 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).

In June 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, but rather, should be construed as a claim for a psychiatric disorder generally.  Here, the Veteran has been diagnosed with several mental disorders including anxiety and personality disorder.  In light of the Clemons decision, the Board has characterized the appeal as stated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although this matter was previously remanded in August 2010, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In September 2010, the Veteran underwent a VA PTSD examination where upon review of the evidence of record and an examination, the VA examiner determined:

The [V]eteran's stressors do relate to fear of hostile military activity.  Unfortunately, the [V]eteran's report of additional PTSD symptoms is not credible.  The [V]eteran essentially endorses all symptoms of PTSD at a severe level.  The [V]eteran's report of PTSD symptoms is also not consistent with previous reports.  Due to a tendency to report an exaggerated number and level of symptoms, I am unable to [diagnose] PTSD with any confidence.

The Veteran was diagnosed, however, with anxiety disorder not otherwise specified and personality disorder not otherwise specified with antisocial features.  See VA PTSD examination, dated September 2010.

Despite these diagnoses, no opinion was rendered as to whether they were related to the Veteran's military service.  Therefore, the Board finds that an addendum to the September 2010 VA examination is necessary to determine whether the Veteran's current diagnosis of anxiety and personality disorders are related to his military service, specifically stressors during his service in Vietnam.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the September 2010 examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should state whether it is at least as likely as not that the diagnosed anxiety disorder is related to his period of service.

If the examiner cannot provide an etiology opinion without resorting to speculation, the examiner must so state, and provide a rationale for why he or she cannot opine without speculating.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.

2. Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


